     Case 1:19-cv-00086-JCG Document 119            Filed 08/13/21    Page 1 of 18


                    UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE JENNIFER CHOE-GROVES, JUDGE

SEAH STEEL CORPORATION,                       )
                                              )
                      Plaintiff,              )
                    and                       )
                                              )
HUSTEEL CO., LTD., NEXTEEL CO., LTD., AND )
AJU BESTEEL CO., LTD.,                        )
                      Consolidated Plaintiff, )
                                              )
                    and                       )
HYUNDAI STEEL COMPANY, AND ILJIN STEEL )
CORPORATION                                   )
                                              )
                      Plaintiff-Intervenors, )    Consol. Court No. 19-00086
                     v.                       )
                                              )
UNITED STATES,                                )
                      Defendant,              )
                                              )
                    and                       )
UNITED STATES STEEL CORPORATION,              )
MAVERICK TUBE CORPORATION, TENARIS BAY )
CITY, INC., TMK IPSCO, VALOUREC STAR,         )
L.P., AND WELDED TUBE USA INC.                )
                                              )
                      Defendant-Intervenors. )




                                 COMMENTS OF
                            SEAH STEEL CORPORATION
                      ON COMMERCE’S JULY 16 REDETERMINATION




                                             WINTON & CHAPMAN PLLC
                                             1900 L Street, N.W., Suite 611
                                             Washington, D.C. 20036
                                             (202) 774-5500

                                             Attorneys for SeAH Steel Corporation

August 13, 2021
  Case 1:19-cv-00086-JCG Document 119                                      Filed 08/13/21              Page 2 of 18




                                                      Table of Contents


                                                                                                                                Page

ARGUMENT ............................................................................................................................ 2

       A.     Particular Market Situation.................................................................................... 2

       B.     U.S. Affiliate’s General and Administrative Expenses ......................................... 3

       C.     Inventory-Valuation Losses................................................................................... 6

CONCLUSION ........................................................................................................................ 13




                                                                 (i)
  Case 1:19-cv-00086-JCG Document 119                                    Filed 08/13/21             Page 3 of 18




                                                   Table of Authorities

                                                                                                                             Page
COURT DECISIONS

SeAH Steel Corporation v. United States,
  Slip Op. 21-043 (CIT April 14, 2021) ................................................................... 2, 3, 6, 9


STATUTES

19 U.S.C. § 1677a(d) ............................................................................................................. 5


ADMINISTRATIVE DECISIONS

Circular Welded Non-Alloy Steel Pipe from the Republic of Korea: Final Results of the
  Antidumping Duty Administrative Review,
  75 Fed. Reg. 34980 (June 21, 2010) ............................................................................... 12

Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes from Korea,
  86 Fed. Reg. 35060 (July 1, 2021) .................................................................................... 4

Certain Welded Stainless Steel Pipes from the Republic of Korea: Final Results of
  Antidumping Duty Administrative Review,
  75 Fed. Reg. 27987 (May 19, 2010) ............................................................................... 12




                                                               (ii)
    Case 1:19-cv-00086-JCG Document 119           Filed 08/13/21    Page 4 of 18


                     UNITED STATES COURT OF INTERNATIONAL TRADE
                         BEFORE JENNIFER CHOE-GROVES, JUDGE


SEAH STEEL CORPORATION,                       )
                                              )
                      Plaintiff,              )
                    and                       )
                                              )
HUSTEEL CO., LTD., NEXTEEL CO., LTD., AND )
AJU BESTEEL CO., LTD.,                        )
                      Consolidated Plaintiff, )
                                              )
                    and                       )
HYUNDAI STEEL COMPANY, AND ILJIN STEEL )
CORPORATION                                   )
                                              )
                      Plaintiff-Intervenors, )    Consol. Court No. 19-00086
                     v.                       )
                                              )
UNITED STATES,                                )
                      Defendant,              )
                                              )
                    and                       )
UNITED STATES STEEL CORPORATION,              )
MAVERICK TUBE CORPORATION, TENARIS BAY )
CITY, INC., TMK IPSCO, VALOUREC STAR,         )
L.P., AND WELDED TUBE USA INC.                )
                                              )
                      Defendant-Intervenors. )


                        COMMENTS OF SEAH STEEL CORPORATION
                     ON COMMERCE’S REDETERMINATION ON REMAND


      This brief is submitted on behalf of SeAH Steel Corporation (“SeAH”) to comment

on the redetermination on remand submitted to the Court by the Department of Commerce

on July 16, 2021.1


1
  See Commerce’s June 30, 2021, Final Results of Redetermination Pursuant to Court
Remand (Public Remand Record Document (“PRRD”) 21). It should be noted that
following Commerce’s original filing of its Redetermination with this Court on June 30,
2021, a corrected version of the Redetermination was filed on July 9, 2021 (PRRD-24).
Subsequently, a second corrected version of the Redetermination was filed on July 16,
2021 (ECF No. 118) (hereinafter “Redetermination”). The second corrected version was
                                                      (footnote continued on following page)
    Case 1:19-cv-00086-JCG Document 119               Filed 08/13/21      Page 5 of 18



                                            ARGUMENT

        A.    Particular Market Situation

       The Court’s April 14 decision held that Commerce’s initial determination that Korean

prices for hot-rolled coils were distorted by a particular market situation (“PMS”) was not

supported by substantial evidence on the record, and the Court therefore remanded the

matter for Commerce to further explain or reconsider its particular market situation

determination and adjustment.2 In its Redetermination, Commerce concluded, “under

respectful protest,” that “the record evidence is insufficient to sustain an affirmative PMS

finding,” and that “any interplay of these factors also is insufficient in this instance for

Commerce to make an affirmative PMS determination and PMS adjustment.” 3

       As explained at length in our previous submissions to the Court, we fully agree that

Commerce’s PMS finding was not supported by substantial evidence on the record. 4 And,

while we believe that there were additional legal errors in Commerce’s analysis, 5 those

errors have now been rendered moot by Commerce’s determination that the evidence does

not support its previous PMS finding. The Court should, therefore, affirm the




(footnote continued from previous page)
submitted after the administrative record of this remand proceeding had been filed with
this Court. Therefore, the second corrected version of Commerce’s Redetermination was
not included in the Remand Record Index filed with this Court on July 14, 2021 (ECF No.
117). These comments refer to the second corrected version of Commerce’s
Redetermination, which was filed on July 16, 2021 (ECF No. 118).
2
 See SeAH Steel Corporation v. United States, Slip Op. 21-043, at 51-52 (CIT April 14,
2021).
3
    See Redetermination at 4-5 (ECF No. 118).
4
    See, e.g., SeAH’s October 18, 2019, Initial Rule 56.2 Brief at 21-27.
5
    See, e.g., id. at 22-24, and 27-28.


                                              -2-
    Case 1:19-cv-00086-JCG Document 119                Filed 08/13/21     Page 6 of 18



Redetermination’s decision to recalculate the dumping margins for SeAH without any

PMS adjustment.

        B.    U.S. Affiliate’s General and Administrative Expenses

       In its April 14 decision, this Court held that the statute does not permit Commerce to

deduct the portion of the general and administrative (“G&A”) expenses of SeAH’s U.S.

affiliate that were allocated to imported pipe as part of the adjustment for further

manufacturing costs.6 In its Remand Determination, Commerce has attempted to evade

this holding by claiming that the portion of G&A expenses allocated to imported pipe

should be considered selling expenses. 7 In effect, the Redetermination asserts that the


6
  See Slip Op. 21-043 at 69 (“The statute authorizes Commerce to reduce the constructed
export price by ‘the cost of any further manufacture or assembly (including additional
material and labor)....’ 19 U.S.C. § 1677a(d)(2) (emphasis added). The cost of production
of the imported OCTG pipe is not a cost incurred for further manufacture. Commerce’s
application of PPA’s G&A expense ratio to the cost of production of the imported OCTG
pipe is not permitted by the statute. The court concludes that Commerce’s calculation of
further manufacturing cost is not in accordance with the law.”).
7
    See Redetermination at 59 (ECF No. 118).
  Commerce’s Remand Determination also asserts that SeAH contended that no G&A
expenses may be included in the adjustment for further manufacturing costs that is
permitted by the statute. Id. at 58. That assertion is false. In fact, SeAH’s comments on
Commerce’s draft redetermination explicitly agreed that Commerce could allocate a
portion of the G&A expenses to further-manufacturing activities and deduct that portion
from Constructed Export Price. As SeAH explained,
             While it may be permissible to allocate a portion of the G&A expenses
             to further-manufacturing activities, only the portion that can be
             properly allocated to the further-manufacturing activities can be
             classified as part of the adjustment for further manufacturing and
             deducted from constructed export price.
             As a final matter, it should be noted that the inclusion of a portion of
             the G&A expenses in the further-manufacturing cost does not
             transform the G&A expenses into manufacturing costs. The
             Department’s consistent practice has been to treat G&A expenses as
             part of the cost of production of merchandise, not as part of the cost of
             manufacture. And, G&A expenses are included in the calculation of
                                                            (footnote continued on following page)

                                               -3-
    Case 1:19-cv-00086-JCG Document 119             Filed 08/13/21     Page 7 of 18



decision to allocate a portion of the G&A expenses to the imported products transforms the

allocated G&A expenses into selling expenses.

      That assertion is, however, contrary to Commerce’s established practice of

distinguishing between G&A expenses and selling expenses. For example, in a recent

determination in a review involving Heavy-Walled Rectangular Pipe from Korea,

Commerce rejected an allocation that would have assigned a portion of the salary of the

respondent company’s Chief Executive Officer to indirect selling expenses (“ISE”). As

Commerce explained,

           With regards to the CEO salary, we agree with the petitioner that this
           expense should not be allocated equally between ISE and G&A
           expenses. DOSCO argues that the CEO salary was reasonably
           allocated because the CEO oversees both the selling and administrative
           functions of the company. However, in addition to the selling and
           administrative functions, the CEO also oversees the production and
           investment functions, as well as the general operations of the company.
           Likewise, we agree with the petitioner that the nature most of the
           expenses included under “Service fees” relates to the general
           operations of the company as a whole. Consequently, we find it
           appropriate to allocate the CEO salary and certain “Service fees”
           completely to G&A.8

Under that decision, expenses incurred for activities that relate to “the production and

investment functions, as well as the general operations of the company,” are classified as




(footnote continued from previous page)
           the further manufacturing adjustment only because the Department
           long ago decided that the adjustment for further-manufacturing costs
           should be determined at a level equivalent to cost of production, and
           thus include both G&A expenses and financial expenses.
SeAH Comments on Draft Redetermination, June 14, 2021, at 5 (PRRD-16).
8
 See Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes from Korea, 86
Fed. Reg. 35060 (July 1, 2021), and accompanying Issues and Decision Memorandum at
46 (Comment 6).


                                            -4-
    Case 1:19-cv-00086-JCG Document 119               Filed 08/13/21     Page 8 of 18



G&A expenses, and not as selling expenses. Allocation does not alter the nature of those

expenses.

       Finally, Commerce’s Redetermination argues that a failure to deduct the G&A

expenses allocated to the imported pipe would “improperly” require “Commerce to ignore

a significant portion of G&A expenses.”9 In other words, Commerce asserts that it is

authorized and required by statute to deduct any and all expenses incurred in the United

States from Constructed Export Price. But that claim cannot be reconciled with the statute,

which explicitly describes the items that may be deducted from Constructed Export Price,

and does not include G&A expenses incurred by the U.S. affiliate among them. 10 The

Redetermination’s insistence on deducting G&A expenses that do not relate to further-




9
    See Redetermination at 57 (ECF No. 118).
10
   Thus, 19 U.S.C. § 1677a(d) provides that Commerce may deduct the following items
from Constructed Export Price:
            (1) the amount of any of the following expenses generally incurred
                by or for the account of the producer or exporter, or the affiliated
                seller in the United States, in selling the subject merchandise…
                 (A) commissions for selling the subject merchandise in the
                     United States;
                 (B) expenses that result from, and bear a direct relationship to,
                     the sale, such as credit expenses, guarantees and warranties;
                 (C) any selling expenses that the seller pays on behalf of the
                     purchaser; and
                 (D) any selling expenses not deducted under subparagraph (A),
                     (B), or (C);
            (2) the cost of any further manufacture or assembly (including
                additional material and labor).…
Expenses that do not fall under one of the listed categories may not be deducted from
constructed export price.


                                              -5-
 Case 1:19-cv-00086-JCG Document 119                 Filed 08/13/21      Page 9 of 18



manufacturing activities from Constructed Export Price is contrary to the statute, and

should not be sustained.

         C.       Inventory-Valuation Losses

       In its April 14 decision, the Court instructed Commerce to reconsider its decision to

include inventory-valuation “losses” in its calculation of SeAH’s cost of production. As

the Court explained, “Commerce did not cite record evidence demonstrating that the

inventory valuation losses became realized costs, which it seems would occur only if the

raw materials and work-in-process were sold.” 11 In reaching that decision, the Court also

noted that, “Contrary to assertions by Maverick and Tenaris that SeAH attempted to use

the lower market value to calculate its cost of production, Commerce confirmed that the

periodic adjustments for inventory losses did not alter the purchase price of consumed raw

materials and work-in-process used in calculating the cost of production.” 12

       In its Redetermination, Commerce contended that the inventory-valuation losses are

“actual expenses” because they are reflected in SeAH’s audited income statement and in

the reconciliation between SeAH’s normal accounting system and the audited financial

statements that was provided in SeAH’s questionnaire responses. 13 Commerce also

attempted to refute SeAH’s contention that the inclusion of inventory-valuation losses in

the calculated costs resulted in a double-counting of SeAH’s actual cost of materials.

However, in responding to SeAH’s argument, Commerce actually conceded that the losses

in question are not realized, and that its inclusion of the Losses in its cost calculation was

based on a demonstrably false assumption.


11
     See Slip Op. 21-043 at 74-75.
12
     Id. at 74.
13
     See Redetermination at 26-27 (ECF No. 118).


                                               -6-
 Case 1:19-cv-00086-JCG Document 119                  Filed 08/13/21      Page 10 of 18



       In this regard, SeAH’s comments on Commerce’s draft redetermination provided the

following example to demonstrate how Commerce’s calculations double-counted the

actual costs:

            Suppose, for example, that SeAH purchased hot-rolled coils in
            November 2016 at a price of $1,000 per ton. Suppose, further that the
            market price for hot-rolled coils fell to $900 per ton as of
            December 31. In such circumstances, SeAH is required, under Korean
            accounting principles, to write-down the value of any hot-rolled coils
            remaining in inventory as of December 31 by $100 per ton to reflect
            the market price of $900, and it is also required to record an inventory-
            valuation “loss” equal to the amount of that write-down….

            {B}ecause SeAH’s cost calculations (in its normal accounting system
            and in its questionnaire responses) reflect the full historical cost of the
            raw-materials and work-in-process inventories used in production, the
            reported costs reflect the full cost of the inventories used in production,
            including any inventory-valuation adjustments and inventory-valuation
            losses recorded for those inventories before the inventories were used.

            Thus, if SeAH purchased coils at a price of $1,000 per ton in
            November 2016 and then used those coils in production in 2017, its
            cost calculations would reflect the actual $1,000 per ton purchase price
            for the coils, even if the market price for the coils had fallen after they
            were purchased. If the value of the raw-materials inventory was
            written down to a market price of $900 per ton at the end of 2016, and
            if SeAH therefore recorded an inventory-valuation loss of $100 per ton
            at year-end 2016, the cost calculations would still use a value of
            $1,000 per ton for the coils. In such circumstances, the $1,000 per ton
            value used in SeAH’s calculations already equals the sum of the
            reduced inventory value ($900 per ton) and the inventory valuation
            “loss” ($100 per ton). Consequently, SeAH’s cost calculations
            necessarily capture both the adjusted inventory values and the “loss”
            recorded as a result of the adjustment to the inventory values.
            On the other hand, by insisting that the amount of the inventory
            valuation “loss” be added to SeAH’s costs, the Department has
            effectively assigned a cost of $1,100 per ton to the coils used in
            production — that is, the $1,000 per ton original cost used in SeAH’s
            cost calculations plus the $100 per ton year-end inventory adjustment.
            That result is contrary to the evidence on the record and fundamentally
            inaccurate.14



14
     See SeAH’s Comments on Draft Redetermination, June 14, 2021, at 8-10 (PRRD-16).


                                               -7-
 Case 1:19-cv-00086-JCG Document 119                  Filed 08/13/21      Page 11 of 18



SeAH recognized that other companies might account for inventory-valuation losses

differently and that it might be appropriate, in such cases, to make an adjustment for

inventory-valuation losses.15 However, because SeAH’s cost calculations used the original

historical cost for the purchased materials, and did not use the lower post-write-down

value, such an adjustment for SeAH would necessarily double-count the amount of the

inventory-value loss.

     Commerce’s Redetermination responded to SeAH’s argument regarding this double-

counting as follows:

          We disagree with SeAH that by including both the material costs
          consumed during the year and the net year-end adjustment of the cost
          of materials that remain in the inventory (i.e., materials that have not
          been consumed) under Korean GAAP Commerce double counts costs.
          Rather, the net year-end adjustment is comprised of two parts: (1) the
          beginning of the year reversal of the prior year end adjustment (a gain
          if raw materials were written down at the prior year end), which offsets
          the historical costs of the raw materials that were in inventory at the
          prior year end, but enter production during the current year; and (2) the
          end of the year adjustment to record any impairments in the value of
          raw material inventory on hand at year-end (i.e., raw materials not
          consumed during the year). Thus, the reversal that SeAH makes to
          return inventory on hand to historical cost is effectively a “gain” (or
          reversal of the provision) and would act to offset the fact that those
          materials entered production at their historical costs. The loss taken
          on the value of raw materials still on hand at year-end is recorded
          separately. To simplify these accounting transactions, we can continue
          with SeAH’s example, where the raw materials in inventory at year
          end had a historical cost of $1,000 per ton but were found to have a

15
  Id., at 10, n.16 (“We agree that an adjustment for the inventory-valuation loss would be
appropriate if SeAH’s cost calculations had reflected only the lower cost of the raw-
material and work-in-process inventory after the inventory-loss adjustment was made. In
other words, if (to return to the example above) SeAH calculated its production costs using
the $900 per ton post write-down inventory value for the hot-rolled coils, then it would be
appropriate to increase the reported costs by $100 per ton to ensure that the reported costs
fully reflected the actual historical cost of $1,000 per ton for the hot-rolled coils. But that is
not the situation in this case. Instead, because SeAH is already using the actual historical
cost of $1,000 per ton for the hot-rolled coils in its reported costs, no further adjustment is
appropriate.”) (PRRD-16).


                                              -8-
 Case 1:19-cv-00086-JCG Document 119                  Filed 08/13/21      Page 12 of 18



            market value of only $900 per ton. Thus, under GAAP, the company
            was required to recognize a $100 inventory valuation loss. The entry is
            recorded as a loss of $100 on the income statement (debit entry), and a
            $100 reduction in inventory value on the balance sheet (credit entry).
            At the beginning of the following year, this adjustment is reversed, so
            now in the new fiscal year, there is an inventory valuation gain of $100
            (credit entry) and the inventory value on the balance sheet is increased
            by $100 (debit entry), i.e., returned to historical cost. As a result, when
            the raw material is consumed in the new fiscal year at its historical
            cost of $1000 per ton, it is offset by the $100 inventory valuation gain
            and, as a result, reflects the net market value of $900. At the end of
            that year, assume the raw material inventory on hand is re-evaluated
            and written down to market, reduced by $50. The net year end
            adjustment is $50 ($50=$100-$50). Thus, we disagree that there is any
            double-counting of expenses by picking up the net year end adjustment
            under Korean GAAP.16

This explanation depends, critically, on the assumption that the cost of materials used in

SeAH’s cost calculations is reduced by the amount of the inventory-valuation loss, and that

it is therefore necessary to add the inventory-valuation loss to SeAH’s costs in order to

capture the full costs of raw materials. 17 But that assumption is contrary to the evidence on

the record, to Commerce’s own initial determination, and to this Court’s April 14 decision,

which explicitly held that SeAH captured the full historical cost of materials in its cost

calculations.18




16
     See Redetermination at 65 (emphasis added) (ECF No. 118).
17
  Id. (“As a result, when the raw material is consumed in the new fiscal year at its
historical cost of $1000 per ton, it is offset by the $100 inventory valuation gain and, as a
result, reflects the net market value of $900.”).
18
   See Slip Op. 21-043 at 74-75. See also Issues and Decision Memorandum for the Final
Results of the 2016-2017 Administrative Review of the Antidumping Duty Order on
Certain Oil Country Tubular Goods from the Republic of Korea, at 82 (May 17, 2019)
(“{T}he adjustments are recorded to separate contra-inventory accounts which, as SeAH
pointed out, do not impact the item-specific raw material and WIP values that are
ultimately used to calculate product-specific costs.”) (Public Record (“PR”) 351).


                                               -9-
 Case 1:19-cv-00086-JCG Document 119                 Filed 08/13/21    Page 13 of 18



     In fact, Commerce’s treatment of this issue reflects a fundamental misunderstanding

of the actual accounting for the inventory-valuation losses. The actual accounting entries

are as follows:

     1.   When SeAH purchases raw materials, it records the receipt of the materials into

          inventory as a debit to its raw-material inventory in account 1120601. 19

     2.   When SeAH uses raw materials in production, it records the consumption of the

          materials from inventory as a credit to its raw-material inventory in account

          1120601. This credit is made at the average inventory value for the raw material

          (based on previously recorded beginning inventory and purchases during the

          period).20

     3.   When SeAH records an inventory-valuation loss at the end of an accounting

          period, that loss is recorded as a credit to the separate account for “raw material-

          allowance for valuation loss on inventory” in account 1120603. 21 The amounts

          recorded in account 1120603 do not affect the raw-materials inventory values

19
  See, e.g., SeAH’s February 7. 2018, Section A Response, Appendix A-7-C (PR-53,
Confidential Record (“CR”) 85); SeAH’s August 3, 2018, Submission at 11 and Appendix
S2D-8 (PR-228, CR-400).
20
 See, e.g., SeAH’s February 27, 2018, Section D Response at 13 and 20 (PR-92,
CR-128).
21
  See SeAH’s February 7. 2018, Section A Response, Appendix A-7-C (PR-53, CR-85);
SeAH’s August 3, 2018, Appendix S2D-8 (PR-228, CR-400).
   It should be noted that, when SeAH’s individual account balances are summarized in its
audited financial statements, the amount shown on the balance sheet for raw-materials
inventories reflects the net of the balances in accounts 1120601 and 1120603. As a result,
the net raw materials asset value shown in the balance sheet reflects not only the historical
cost of the inventories recorded in account 1120601, but also any reduction in inventory
values recorded as credits to account 1120603. That balance-sheet presentation does not,
however, mean that any reduction in inventory values recorded through credits to account
1120603 would affect the historical-cost values recorded in account 1120601 that are used
in SeAH’s cost calculations.


                                            - 10 -
 Case 1:19-cv-00086-JCG Document 119                    Filed 08/13/21    Page 14 of 18



            recorded in the account for raw materials inventory (account 1120601), and they

            are not used in the calculation of the cost of manufacture in SeAH’s normal

            accounting system or in the calculations submitted in SeAH’s questionnaire

            responses.22

       4.   If the inventory-valuation loss is reversed at the start of the next period (as

            Commerce has supposed), that reversal is recorded as a debit to the separate

            account for “raw material-allowance for valuation loss on inventory” in account

            1120603. The reversal of the inventory-valuation loss does not affect the raw-

            materials inventory values recorded in the account for raw materials inventory

            (account 1120601), and it does not affect the calculation of the cost of

            manufacture in SeAH’s normal accounting system or in the calculations

            submitted in SeAH’s questionnaire responses. 23

In short, the entries to record inventory-loss adjustments are made only to an account

(account 1120603) that is used only to record those adjustments and that is not used to

calculate the costs in SeAH’s normal accounting system or in its questionnaire responses.

Instead, SeAH’s cost calculations only consider the costs recorded in its raw-material

inventory account (account 1120601), and those costs are not affected by the inventory-

valuation adjustment.


22
     See SeAH’s August 3, 2018, Submission at 11 (PR-228, CR-400).
23
     See id. (PR-228, CR-400).
  In this regard, it should be noted that the accounting for semi-finished goods is similar,
but uses different accounts. The actual costs for semi-finished goods are recorded in
account 1120301. The inventory-valuation adjustments for semi-finished goods are
recorded in account 1120303. See SeAH’s February 7. 2018, Section A Response,
Appendix A-7-C (PR-53, CR-85); SeAH’s August 3, 2018, Appendix S2D-8 (PR-228,
CR-400).


                                               - 11 -
 Case 1:19-cv-00086-JCG Document 119                  Filed 08/13/21    Page 15 of 18



     In these circumstances, Commerce’s assertion that the inventory-valuation loss

recorded in one period would be reversed at the end of the next period may well

demonstrate (as the Court had suggested) that the losses are not “real” and that they are not

“realized.”24 But, it does not mean that those adjustments have any effect on the costs

calculated by SeAH’s normal cost accounting system. Instead, as Commerce itself found

in its initial determination, and as this Court has confirmed, SeAH’s normal cost

calculations reflect only the actual historical cost for inventories of raw materials and semi-

finished goods that are used in production. The costs recorded in SeAH’s normal cost

accounting system and reported in SeAH’s questionnaire responses are not reduced by the

write-downs of inventory values that give rise to the inventory-loss adjustment. Adding

the inventory-valuation losses to the costs reported by SeAH therefore results in an

improper double-counting of SeAH’s costs.

     In fact, Commerce has previously recognized that, because SeAH’s cost calculations

use historical purchase costs for materials without reflecting the inventory-valuation

adjustment reflected in the financial statements, it is not appropriate to adjust the reported

costs to include the inventory-valuation loss. In particular, in the 2007-2008 review of

Circular Welded Non-Alloy Pipe (“CWP”) from Korea, Commerce addressed the same

issue concerning inventory-valuation losses and concluded that, “because SeAH did not

actually write down its inventory values and continued to use the actual inventory

historical costs in calculating production costs in its normal books and records, we find that



24
  See Redetermination at 65 (“{T}he net year-end adjustment is comprised of … the
beginning of the year reversal of the prior year end adjustment (a gain if raw materials
were written down at the prior year end), which offsets the historical costs of the raw
materials that were in inventory at the prior year end, but enter production during the
current year….”) (ECF No. 118).


                                             - 12 -
 Case 1:19-cv-00086-JCG Document 119                 Filed 08/13/21    Page 16 of 18



SeAH’s reported costs reasonably reflect the cost of producing and selling merchandise

under consideration.”25 Since SeAH’s reported costs “reflected the higher historical costs

of unwritten down raw materials and WIP,” Commerce concluded that “including the

LCM adjustment in the reported costs would result in the overstatement of costs.” 26

Commerce’s failure to follow that precedent in the present case reflects a clear error as a

matter of both law and accounting.

                                        CONCLUSION

     For the foregoing reasons, we respectfully request that this case be remanded, once

more, to Commerce for reconsideration of (1) the treatment of PPA’s G&A expenses in the

U.S. price calculation, and (2) the treatment of inventory-valuation losses in the calculation

of SeAH’s cost of production.


                                            Respectfully submitted,

                                            /s/Jeffrey M. Winton

                                            Jeffrey M. Winton
                                            Michael Chapman
                                            Amrietha Nellan
                                            Vi N. Mai




25
  Circular Welded Non-Alloy Steel Pipe from the Republic of Korea: Final Results of the
Antidumping Duty Administrative Review, 75 Fed. Reg. 34980 (June 21, 2010), and
accompanying Issues and Decision Memorandum at 17-19.
26
  See id. See also Certain Welded Stainless Steel Pipes from the Republic of Korea: Final
Results of Antidumping Duty Administrative Review, 75 Fed. Reg. 27987 (May 19, 2010),
and accompanying Issues and Decision Memorandum at cmt. 2.


                                            - 13 -
Case 1:19-cv-00086-JCG Document 119     Filed 08/13/21   Page 17 of 18



                               WINTON & CHAPMAN PLLC
                               1900 L Street, N.W., Suite 611
                               Washington, D.C. 20036
                               (202) 774-5500

                               Attorneys for SeAH Steel Corporation


August 13, 2021




                               - 14 -
    Case 1:19-cv-00086-JCG Document 119               Filed 08/13/21     Page 18 of 18




                                 Certificate of Compliance


     Pursuant to the Court’s “Standard Chambers Procedures,” I, Jeffrey M. Winton,
hereby certify that the word count function of the word-processing system used to prepare
the foregoing brief indicates that the brief contains 3,945 words including headings,
footnotes, and quotations, but not including the cover, caption, table of contents, table of
authorities, any addendum containing statutes, rules or regulations, any certificates of
counsel, and counsel’s signature block.



                                                /s/Jeffrey M. Winton



August 13, 2021
